PER CURIAM.
Defendant appeals her conviction for refusal to sign a summons in violation of Section 318.14(3), Florida Statutes.
On the authority of Stringer v. State, 44 Fla. Supp. 139 (Fla. Dade County Court, 1976), the conviction is reversed since in this case, as in Stringer, the State presented no evidence as to whether the defendant refused to post a bond. In order to establish a prima facie case of guilt for a charge under Section 318.14(3), the State must present proof that the defendant not only willfully refused to accept and sign a summons, but also willfully refused to post a bond.
REVERSED.